         Case 3:19-cv-01291-MPS Document 43 Filed 01/13/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


                                               :
 BRANDON MICHAEL GRAY,                         :
     Plaintiff,                                :          CASE NO. 3:19-cv-1291 (MPS)
                                               :
         v.                                    :
                                               :
 M. LICON-VITALE, et al.,                      :
       Defendants.                             :
                                               :          JANUARY 13, 2021
                                               :

_____________________________________________________________________________

                   RULING ON DEFENDANTS’ MOTION TO DISMISS

       Plaintiff Brandon Michael Gray has filed this action under 42 U.S.C. § 1983 against

officials at the Federal Correctional Institution in Danbury, Connecticut (“FCI Danbury”). By

Initial Review Order filed on March 31, 2020, the Court determined that the amended complaint

would proceed only on Rehabilitation Act claims for declaratory and injunctive relief against

Warden Licon-Vitale and Associate Warden Comstock. ECF No. 32.

       The defendants have filed a motion to dismiss, arguing that the claims are moot because

the plaintiff is no longer confined at FCI Danbury and the plaintiff cannot state a claim under the

Rehabilitation Act. For the following reasons, the motion to dismiss is granted.

I.     Standard of Review

       A motion to dismiss under Federal Rule of Civil Procedure 12(b)(1) for lack of subject

matter jurisdiction is proper where “the district court lacks statutory or constitutional power to

adjudicate” the case. Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000). The court

may consider evidence outside the pleadings when deciding whether subject matter jurisdiction
          Case 3:19-cv-01291-MPS Document 43 Filed 01/13/21 Page 2 of 4




exists. Tandon v. Captain’s Cove Marina of Bridgeport, Inc., 752 F.3d 239, 243 (2d Cir. 2014).

“The plaintiff bears the burden of proving subject matter jurisdiction by a preponderance of the

evidence.” Aurecchione v. Schoolman Transp. Sys., Inc., 426 F.3d 635, 638 (2d Cir. 2005).

II.    Facts

       The plaintiff entered FCI Danbury in April 2019. ECF No. 34 ¶ 2. He did not have

email access when he entered the facility. Id. The plaintiff suffers from Intellectual

Developmental Disability and email access is important for him to “maintain family and

community ties.” Id. It also facilitates communication with his attorney and his ability to

participate in his defense. Id. ¶ 5.

       Email access can only be granted by a correctional official at the level of associate

warden or higher. Id. ¶ 3. The plaintiff asked Warden Licon-Vitale and Associate Warden

Comstock why he did not have email privileges. Id. They told him that an Adam Walsh

assignment had been placed in his record in April 2019 and the plaintiff’s conduct would

threaten institutional security. Id. The plaintiff contends that other inmates with similar offenses

to his have email access. Id.

III.   Discussion

       The defendants move to dismiss this case for two reasons. First, the plaintiff’s transfer

has rendered all claims moot. Second, the plaintiff’s claimed Intellectual Developmental

Disability does not render him disabled under the Rehabilitation Act.

       In the Second Circuit, an inmate’s transfer from a correctional facility generally moots

claims for declaratory and injunctive relief against officials at that facility. Shepherd v. Goord,

662 F.3d 603, 610 (2d Cir. 2011); see also Martin-Trigona v. Shiff, 702 F.2d 380, 386 (2d Cir.

                                                  2
          Case 3:19-cv-01291-MPS Document 43 Filed 01/13/21 Page 3 of 4




1983) (“The hallmark of a moot case or controversy is that the relief sought can no longer be

given or is no longer needed.”). “Under Article III of the U.S. Constitution, ‘[w]hen a case

becomes moot, the federal courts lack subject matter jurisdiction over the action.’” Doyle v.

Midland Credit Mgmt., Inc., 722 F.3d 78, 80 (2d Cir. 2013) (quoting Fox v. Board of Trs. of

State Univ. of N.Y., 42 F.3d 135, 140 (2d Cir. 1994) (internal quotation marks and brackets

omitted)).

       The decision to permit inmates email access is made by the warden with consideration for

the safety, security, and orderly operation of the correctional facility or the protection of the

public or other inmates. Defs.’ Mem. Ex. 2, Bureau of Prisons Policy Statement 4500.12, ¶ 14.2.

However, the plaintiff is no longer confined at FCI Danbury.

       Mail sent to the plaintiff at his FCI Danbury address has been returned with a notation

that the plaintiff no longer is confined there. The defendants state that the plaintiff is now

confined at the Federal Medical Center in Lexington, Kentucky (“FMC Lexington”) and have

submitted a copy of the plaintiff’s inmate history showing his transfer from FCI Danbury on

September 24, 2020, and his arrival at FMC Lexington on November 4, 2020. Defs.’ Mem. Ex.

3. The Court has confirmed this information on the Federal Bureau of Prisons Inmate Locator

site, bop.gov/inmateloc/.

       As the plaintiff is no longer confined at FCI Danbury, the defendants cannot afford him

email access. That decision now rests with the warden at FMC Lexington. The plaintiff’s

requests for declaratory and injunctive relief, the only relief requested in this action, are moot.

IV.    Conclusion

       The defendants’ motion for extension of time, until November 16, 2020, to file a motion

                                                  3
         Case 3:19-cv-01291-MPS Document 43 Filed 01/13/21 Page 4 of 4




to dismiss [ECF No. 42] is GRANTED nunc pro tunc.

       The defendants’ motion to dismiss [ECF No. 41] is GRANTED. The Clerk is directed

to enter judgment in favor of the defendants and close this case.

       SO ORDERED at Hartford, Connecticut, this 13th day of January 2021.



                                                    /s/
                                             Michael P. Shea
                                             United States District Judge




                                                 4
